DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group III and Species C (Figs. 6A-6B) in the reply filed on 5/26/2022 is acknowledged.
Claims 1-8, 13, 14, and 16-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.
Response to Amendment
This action is in response to the amendment filed on 5/26/2022, wherein: 
Claims 1-22 are currently pending;
Claim 9 has been amended; and
Claims 1-8, 13, 14, and 16-22 are currently withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fuel tank of claim 10; the habitat module of claim 11; the fuel tank convertible in space to a habitat module of claim 12; the second connecting element having a CBM configuration that is positioned radially inwardly from the first connecting element having an IBDM configuration in claim 15 (See 35 USC 112(a) rejection below for further explanation); the actuator coupled to at least one of the first and second connecting elements in claim 15 (an actuator 614 is shown in Fig. 6B but it is not shown to be connected to any other element) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Presently, the title does not reflect the connecting device having both IBDM and CBM connecting elements which are hingedly connected to one another as recited in the elected claims. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In line 2 of the Abstract, the phrase “are described herein” should be deleted. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
the second connecting element having a CBM configuration that is positioned radially inwardly from the first connecting element having an IBDM configuration in claim 15 (See 35 USC 112(a) rejection below for further explanation). 
Claim Objections
Claim 15 objected to because of the following informalities:  
Claim 15, line 18 recites “first connecting relative” instead of “first connecting element relative.”
Claim 15 recites “IBDM (International Berthing and Docking Mechanism)” in lines 5-6; “ACBM (Active Common Berthing Mechanism)” in line 11; and “PCBM (Passive Common Berthing Mechanism)” in lines 12-13. As “IBDM,” “ACBM,” and “PCBM” are acronyms, the claim should be amended to recite “International Berthing and Docking Mechanism (IBDM),” “Active Common Berthing Mechanism (ACBM),” and “Passive Common Berthing Mechanism (PCBM)” to be formatted correctly.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 15 recites a first connecting element having an International Berthing and Docking Mechanism (IBDM) configuration and a second connecting element having a Passive Common Berthing Mechanism (PCBM). These mechanisms are known in the art as outlined in the Background section of the specification. Claim 15 then recites that the second connecting element is concentric with the transport axis and positioned radially inwardly from the first connecting element in lines 14-15. It is also recited that the first connecting element is pivoted away from the second connecting element in lines 21-22. Looking at the disclosure (See Figures 1A-6B), the first connecting element having an IBDM configuration is labelled as 110 and the second connecting element having a Common Berthing Mechanism (CBM) configuration, either Active (ACBM) or Passive (PCBM), is labelled as 120. It can be seen in the figures that the first connecting element (i.e. IBDM) has a diameter that is smaller than the second connecting element (PCBM/ACBM). This is also true with respect to the known dimensions of both of these docking standards, wherein an IBDM has an outer diameter of 1.42 meters with a passageway of 0.8 meters and the CBM has an outer diameter (OD) of 1.8 meters and a passageway of 1.27 meters. As presently recited, it is impossible for the second connecting element having a CBM configuration (i.e. an OD of 1.8 meters) to be positioned radially inwardly from the first connecting element having an IBDM configuration (i.e. an OD of 1.42 meters). Additionally, as illustrated, the alignment petals and smaller passageway of the first connecting element (110) would preclude the ability to pass bolts from an ACBM into a PCBM module if the first connecting element is located projecting axially from the second connecting element as recited in lines 19-20 of claim 15. Therefore, as presently recited in the claims, the invention is not enabled. 
Claims 9-12 have been amended to draw dependency from independent claim 15 and therefore incorporate the subject matter lacking enablement. As such, each of claims 9-12 is rejected for at least the same rationale outlined above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "The system of claim 15" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 has been amended to draw dependency from independent claim 15 which recites “A spacecraft connecting device” in the preamble. As claim 15 does not recite “a system,” claim 9 lacks antecedent basis for the same. 
Claims 10-12 additionally recite “The system of claim 9” and are rejected for the same rationale outlined above with respect to claim 9. 
Claim 9 recites that “The system… further comprising a spacecraft.” Claim 15, from which claim 9 now draws dependency, recites “A spacecraft connecting device.” As presently claimed, the device of claim 15 is a subsystem of a spacecraft such that reciting a subsystem comprises a higher order system is likened to reciting “A tire” in claim 15 and then “The tire of claim 15 further comprising an automobile.” The claim construction is therefore irrational and should be amended. Claim 9 could be put into a pseudo-independent format such as “A spacecraft system comprising: a spacecraft; and a spacecraft connecting device as recited in claim 15; wherein the connecting device is attached to and carried by the spacecraft.” in order to correct the issue. 
Claims 10-12 additionally recite the same incorrect hierarchy of elements as outlined above with respect to claim 9 and are rejected for the same rationale. 
As outlined above, claim 15 is not enabled because it appears as though the elements of Figure 6B have been unintentionally reversed. It appears as though the first connecting element should be recited as being positioned radially inwardly from the second connecting element and the second connecting element recited as being pivoted away from the first connecting element in order to correct the enablement issue. However, even with such a correction which would place the claims in agreement with what is shown in Figure 6B, it appears as though the seals located between the first and second connecting elements and any locking means for keeping the two connecting elements in abutting contact once connected, thereby allowing transport through the common port opening as claimed, are lacking since conventional IBDM and CBM are not configured and/or arranged in such a manner. Furthermore, the essential structural relationship between the two connecting elements where the first connecting element comprises a flange with the seal upon which the second connecting element abuts is lacking in order for the functionality to occur. Claim 15 is therefore additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements, and as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claims 9-12 draw dependency from independent claim 15 and therefore incorporate the same indefiniteness. Each is rejected for the same rationale as outlined above with respect to claim 15 for failing to overcome the same. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647